United States Court of Appeals
                                                                                            Fifth Circuit
                                                                                         F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                        December 1, 2006
                                  FOR THE FIFTH CIRCUIT
                                                                                     Charles R. Fulbruge III
                                                                                             Clerk



                                           No. 05-60464
                                         Summary Calendar



CRESCENCIO TREJO-ROMERO,


                                                         Petitioner,

                                                versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,


                                                         Respondent.

                         -------------------------------------------------------
                              Petition for Review of an Order of the
                                   Board of Immigration Appeals
                                       BIA No. A76 823 890
                         -------------------------------------------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

       Crescencio Trejo-Romero seeks review of the decision of the Board of Immigration Appeals

(BIA) decision affirming the immigration judge’s (IJ) denial of adjustment of status. Trejo-Romero

has also filed a motion to remand correctly contending that recent amendments to 8 C.F.R. § 1245




       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                         No. 05-60464
                                              -2-

eliminate the regulatory basis for the immigration judge’s decision denying him adjustment of status.

See 71 Fed. Reg. 27585 (May 12, 2006). The respondent does not oppose the motion to remand.

       Accordingly, Trejo-Romero’s petition for review and motion to remand are GRANTED, the

BIA’s decision is VACATED, and the matter is REMANDED for a determination of whether Trejo-

Romero qualifies for adjustment of status pursuant to amended 8 C.F.R. § 1245.2(a)(1)(ii).




                                                -2-